Title: From George Washington to Brigadier General William Maxwell, 1 September 1777
From: Washington, George
To: Maxwell, William



Sir
Head Quarters 1st Septem. 1777 Wilmington [Del.]

Since writing to you a few minutes ago, I have been inform’d that there is a considerable number of Cattle and a variety of Stores (the property of Individuals) at and in the neighborhood of Nottingham—as the distance from this place to the Head of Elk is not so great as to discourage the Enemy from attempting to make themselves Masters of such valuable Articles, it will be proper that you should contrive means for driving the Cattle and removing the Effects to some place of greater Security—while you can avail yourself of the Detachment from Greens and Stevens’s Division.
As the Service of the Horse is particularly wanted in the neighborhood of the Enemy, it will be unnecessary for you to trouble yourself with writing so frequently—if you will be so good only as to keep minutes of common occurrences and let them find in place with the accounts of more important matters which you may have occasion to transmit from time to time, you will not deprive yourself of so many useful hands & will equally oblige.
